Citation Nr: 0508513	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-51 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for a 
thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986 and from March 1988 to January 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In September 1997, August 1998, March 2001, and in July 2003, 
the Board remanded the veteran's claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 

Initially, the issue in this claim was entitlement to an 
increased evaluation for spondylolisthesis of the lumbar 
spine and Scheuermann's disease of the thoracic spine, 
evaluated as 20 percent disabling.  While the case was in 
remand status, the RO separated the veteran's disabilities 
and assigned a 40 percent evaluation for his low back 
disability and a noncompensable evaluation for his thoracic 
spine disability.

In February 2000, the Board denied an increased evaluation 
for a low back disability beyond 40 percent, and remanded the 
issue of entitlement to a compensable evaluation for a 
thoracic spine disability to the RO for additional 
development. While the case was in remand status, the veteran 
requested an earlier effective date for the assignment of the 
40 percent evaluation for a low back disability.  In April 
2000, the RO denied this request, and the veteran disagreed 
in June 2000.  A statement of the case was issued in 
September 2000, and the substantive appeal was received in 
October 2000.  In July 2003, the Board denied the effective 
date issue and remanded the issue regarding an initial 
compensable evaluation for a thoracic spine disability to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.   




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The medical and other evidence of record indicates that 
the veteran's thoracic spine disability is productive of mild 
limitation of motion with some complaints of discomfort in 
the shoulder area; no neurological symptoms are present.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
a thoracic spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 
5291 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2001, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the August 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board notes that it has recharacterized the increased 
rating issue on appeal in order to comply with the decision 
of the Court of Appeals for Veteran's Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The Court has held that where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so. See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). However, the 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change. 
See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 
(2003); VAOPGCPREC 3-2000.

Under the former schedular criteria, limitation of motion of 
the dorsal spine is rated as noncompensable if slight; a 
maximum of 10 percent is assigned when it is moderate or 
severe. 38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to 
September 26, 2003). [It should be noted that "thoracic 
spine" and "dorsal spine" are synonymous.  See Reiber v. 
Brown, 7 Vet. App. 513, 515 (1995).  Citing Webster's Medical 
Desk Dictionary 715 (1986), the Court in Reiber explained 
that thoracic vertebrae are any of the 12 vertebrae dorsal to 
the thoracic region and characterized by articulation with 
the ribs.]  A 20 percent evaluation is assignable for 
favorable ankylosis of the dorsal spine.  Diagnostic Code 
5288 (as in effect prior to September 26, 2003).  

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating. Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating. Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 
Diagnostic Code 5235 (effective September 26, 2003).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation. Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The Evidence

The veteran was examined by VA in December 1998.  The 
examiner noted that he had reviewed a good part of the 
veteran's medical records.  The examiner stated that the 
veteran did not describe any pain in the thoracic area.  The 
examiner noted that the veteran had good range of rotation 
and flexion of the cervical spine, and complained of pain 
about near full extension.  There was some slight rounding in 
the thoracic spine with no tenderness.  X-rays showed 
questionable compression of about T7-8, a definite 
compression of T12, T11 and minor compression of T10.  The 
diagnosis was, compressed vertebrae definitely of  T12, T11 
and minor compressions of T10 and possibly T7 or T8.  

The veteran was examined by VA in June 2000.  It was noted 
that the veteran complained of pain and that when asked to 
point to the most painful area, he repeatedly pointed to the 
lumbar spine and not the thoracic.  Examination of the 
thoracic spine showed no point tenderness or spasm.  The 
examiner noted that  the veteran had a deformity of the 
twelfth thoracic vertebrae which has been interpreted by some 
as Scheuermann disease and others as an old compression 
fracture.  The diagnosis was, chronic soft tissue strain of 
the dorsal spine.  

The veteran was examined by VA on November 2, 2002.  The 
veteran had no thoracic spine complaints.  

The veteran was examined by VA in May 2004.  The claims file 
was reviewed, and the veteran's medical history was 
documented.  The veteran's complaints of pain were noted to 
be in the low back region.  He denied any functional 
impairment requiring hospitalization over the past year due 
to his back.  Examination showed no tenderness on palpation 
of the thoracic spine region.  Motion of the thoracolumbar 
spine was as follows: forward flexion to 40 degrees without 
pain and to 50 degrees with pain.  Extension was to 0 degrees 
without pain and to 10 degrees with pain.  Right lateral 
flexion was limited to 0 degrees without pain and to 10 
degrees with pain.  Left lateral flexion was limited to 20 
degrees without pain and to 30 degrees with pain.  Left 
lateral rotation was limited to 20 degrees without pain and 
to 30 degrees with pain.  Right lateral rotation was limited 
to 0 degrees without pain and to 10 degrees with pain.  The 
diagnosis was, compression fracture T12.  The examiner opined 
that range of motion limitation was due to pain and not 
fatigue or weakness.  

Discussion

The veteran asserts that a compensable evaluation should be 
assigned for the thoracic spine disability.  Prior to 
September 26, 2003, limitation of motion of the thoracic 
spine warranted a 10 percent rating when moderate or severe.  
There is no clinical evidence that would support such a 
conclusion.  Motion as noted in December 1998, noted good 
range of rotation and flexion with pain at about near full 
extension.  Evidence thereafter until November 26, 2003, does 
not reflect limitation of motion of the thoracic spine.  In 
addition, the Board observes that there is no objective 
evidence of ankylosis of the thoracic spine.  The Board 
finds, therefore, that the objective evidence is of greater 
probative value than the veteran's statements regarding the 
severity of his thoracic spine disability and that a 
compensable evaluation is not warranted during this time 
frame under the criteria then in effect.   

Although higher evaluations are provided under the former 38 
C.F.R. § 4.71a, Diagnostic Codes 5286 and 5288 for ankylosis 
of the spine and under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for pronounced intervertebral disc syndrome, these 
Diagnostic Codes are not applicable to this case. With 
respect to Diagnostic Codes 5286 and 5288, ankylosis is the 
immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation is not 
warranted under these codes because the veteran's service-
connected thoracic spine disability has not been shown to 
result in ankylosis.  With respect to Diagnostic Code 5293, 
intervertebral disc disease syndrome is not a part of the 
service-connected disability.  In this regard, no 
neurological deficits relative to the thoracic spine 
disability are noted in the record.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for a disability of the thoracic spine prior to 
September 26, 2003.  

The Board must also address whether the veteran is entitled 
to a compensable evaluation for the thoracic spine disability 
effective September 26, 2003. As for the possibility of a 
higher rating under the new rating criteria for the spine, 
which became effective on September 26, 2003, forward flexion 
of the thoracolumbar spine is not shown to be between 60 and 
85 degrees (this was documented as to 50 degrees on May 2004 
examination); combined range of motion is not between 120 and 
235 degrees (equals 140 as per the May 2004 examination), and 
there is no showing of muscle spasm, guarding, no showing of 
tenderness and no showing of a fracture with loss of 50 
percent or more of the height.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a compensable rating for the 
thoracic spine disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (from September 26, 3003).  

In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by slight limitation of 
motion of the dorsal spine.  The veteran himself has denied 
thoracic spine pain or other symptomatology attributable to 
the thoracic spine disability.  In addition, there is no 
evidence of neurological involvement.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  The May 2004 VA examination has shown that 
the veteran has only mild limitation of motion in the 
thoracic spine.  The VA examiner indicated that there was no 
fatigability or weakness.  Also, the veteran himself reported 
minimal to no thoracic spine symptoms.  Therefore, the Board 
is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 
4.45.  

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran's 
thoracic spine disability met or nearly approximated the 
criteria for a compensable rating.  The record clearly shows 
that the veteran's complaints have pertained almost 
exclusively to his service- connected low back disability and 
not to his thoracic spine.  Clinical findings throughout the 
appeal period also reflect minimal thoracic spine 
symptomatology. Thus, it is clear that the thoracic spine 
disability has evidently remained essentially the same and 
has not worsened.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

Extraschedular evaluation

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture [,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization [,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.  


ORDER


Entitlement to an initial compensable evaluation for a 
thoracic spine disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


